 OIL, CHEMICAL & ATOMIC WORKERS UNIONOil, Chemical&AtomicWorkersInternational Union,AFL-CIO and WesternIndustrialMaintenance,Inc. Case 31-CC-477September 25 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn June 25, 1974, Administrative Law Judge E.Don Wilson issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief, and the Charging Party filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and thebriefs and has decided to affirm the AdministrativeLaw Judge's rulings, findings, and conclusions I andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of theAdministrativeLaw Judge and herebyorders that Respondent,Oil,Chemical & AtomicWorkers InternationalUnion, AFL-CIO,Torrence,California, its officers,agents,and representatives,shall take the action set forth in the said recommend-ed Order.i In his conclusions of law, the Administrative Law Judge found that anobject of the picketing by Respondent at the gate reserved for employees ofWestern Industrial Maintenance,Inc., was to force or require Western Indus-trialMaintenance,Inc, and other persons to cease doing business with MobilOil Corporation at Mobil's refinery in Torrance, California. In addition, itis fairly inferrable from the allegations of the complaint that the GeneralCounsel was contending that a further object of the picketing was to forceMobil to cease doing business with HanskillRefineryMaintenance andNoble Construction,the employers with whom Respondent had its primarydispute The record as a whole supports such a contention,and we so find.527sued a complaint and notice of hearing,dated March 19,1974, alleging that Oil,Chemical &Atomic Workers Inter-nationalUnion, AFL-CIO,herein the Union,by variousacts and conduct violated Section 8(b)(4)(i)and (ii)(B) ofthe NationalLaborRelations Act, hereinthe Act.Pursuantto due notice,a hearing in this matter was held before mein Los Angeles,California,on April 25,1974. The partiesfully participated.The Unionand General Counsel filedexcellent briefs which have been considered.Upon the entire record in the case and from my observa-tion of the witnesses,Imake the following:FINDINGS OF FACTIWESTERN'S AND OTHER EMPLOYERS'BUSINESSESAt all material times herein, Mobil Oil Corporation, here-inMobil, a New York corporation, has operated the MobilOil Refinery in Torrance, California, herein the Mobil Refi-nery, where it is engaged in the refining of petroleum prod-ucts. In the past calendar year from the Mobil Refinery,Mobil has sold petroleum products valued in excess of$50,000 to customers located directly outside of the State ofCalifornia.At all times material, Western, a California corporation,headquartered in Paramount, California, has been engagedas a maintenancecontractor at various industries located inSouthern California, including Mobil Refinery. During thepast calendar year, Western has provided maintenance serv-icesvalued in excess of $50,000 to Mobil at the Mobil Refi-nery.At all materialtimes,Hanskill Refinery Maintenance,hereinHanskill,Noble Construction, herein Noble, andHydro-Vel-Services, Inc., herein Hydro-Vel, each has beena maintenance contractor providing maintenance servicestoMobil at the Mobil Refinery.At all times material, Mobil and Western each has been,and is now, an employer engaged in commerce and in abusinessaffecting commerce within the meaning of the Act.At all materialtimes,Western and Mobil each has been,and now is, a person engaged in commerce or in an industryaffecting commerce within the meaning of Section 8(b)(4)(i)and (ii)(B) of the Act.11THE LABORORGANIZATION INVOLVEDAt all materialtimes,the Unionhas been alabor organi-zation within the meaningof the Act.IIITHE UNFAIR LABOR PRACTICESDECISIONSTATEMENT OF THE CASEE.DON WILSON, Administrative Law Judge: Upon acharge filed by Western Industrial Maintenance, Inc., here-inWestern, on January 28, 1974, and amended thereafter onJanuary 31 and February 13, 1974, the General Counsel ofthe National Labor Relations Board, herein the Board, is-A. The IssuesDid the Union violate Section 8(b)(4)(i) and (u)(B) of theAct by picketing Western, a neutral employer, with theobject of forcing Western to cease doing business with Mo-bil. In resolving this, the primaryissue, there are subsidiaryissues asto whether Western at the time of the picketing wasperforming "struck work" and, consequently, an ally of theprimary employers, Hanskill and Noble, and also whetherWestern is an "employer" within the meaning of the Act. 528DECISIONSOF NATIONALLABOR RELATIONS BOARDB. The FactsAll of the work involved in this proceeding was per-formed by maintenance employees at Mobil Refinery.Maintenance work is performed at Mobil by employees ofMobil.However,Mobil also subcontractsmaintenancework to Hanskill, Noble, Hydro-Vel, and Western. TheUnion's local represents the employees of Hanskill and No-ble who perform maintenance work at Mobil. However, theemployees of Western who perform maintenance work atMobil are represented by International Union of Petroleum& IndustrialWorkers, Seafarers International Union ofNorth America, AFL-CIO, while the employees of Hydro-Vel who performed maintenance work at Mobil are notrepresented by any Union.'SinceJanuary 21, 1974,2 the Union has struck Hanskill inconnection with a labor dispute involving Hanskill employ-ees at Mobil Refinery. From January 21 until February 10,theUnion also struck Noble in connection with a labordispute involving Noble employees at the Mobil Refinery.It should be noted at the outset that atno time has Re-spondent had a labor dispute with Mobil, Hydro-Vel, orWestern.Beginning January 17, and since then, Mobil has provid-ed a separate entrance for use by Western employees andthe same entrance has been maintained and used by em-ployees of Hydro-Vel since January 24. Thisentrance hasbeen used only by employees of Western and Hydro-Veland Mobil has had a notice at said entrance indicating thatthe entranceis tobe used forentranceor exit solely bypersons on the payroll of Western or Hydro-Vel. The gatereserved for employees of Western and Hydro-Vel is suffi-ciently removed physically from the gate for the Hanskillstriking employees, so thatitwasunnecessaryto interferewith the ingress or egress of the Western and Hydro-Velgate, in order for the Union adequately to exercise its pick-eting rights at the Hanskill gate.Until enjoined by the United States District Court onMarch 11, the Union picketed at the Western Industrial andHydro-Vel separate entrance. During such picketing, signswere displayed.One sign read."WESTERN INDUSTRIAL MAINTE-NANCE UNFAIR" Anothersignread: "OCAW, AFL-CIO, LOCAL 1-128ON STRIKEAGAINST HANSKILL"Further, from January 21 until February 12, the Union,while picketing at the Western and Hydro-Vel gate, carrieda sign reading- "OCAW, AFL-CIO LOCAL1-128 ON STRIKEAGAINSTNOBLE"The Union concedes that it picketed at the separate West-ern and Hydro-Vel entranceso asto induce and encourageindividuals to cease doing maintenance work at Mobil Refi-nery, and to induce and encourage Mobil Refinery to ceasedoing business with Western The maintenance work per-formed at Mobil Refinery by employees of Mobil, Hanskill,Noble, Hydro-Vel, and Western differs not in nature. Inother words, the maintenance work done by Western em-1Union contends that these subcontractors have no "employees"perform-ing work at Mobil It would refer to such people merely as "persons" or"workers" when they are referred to in conjunction with the subcontractorsand Mobil2Hereinafter,unless otherwise stated,all dates are 1974ployees is not distinguished in any way from the work doneby employees of Mobil, Hanskill, Noble, or Hydro-Vel.Mobil determines what workis tobe doneand assigns itsemployees or employees of its subcontractors to do thework. Thereisnoway to distinguish who an employeeworks for by the employee's job function.Whether a man gets his paycheck from Mobil, Hanskill,Hydro-Vel, or Western he is a maintenanceman doingmaintenancework and amaintenanceworker for one em-ployer could perform exactly the same job as a worker foranother employer, and the work is performed,at least fromtime to time, on an interchangeable basis All the mainte-nance workers perform overlapping and similar job func-tions sothat there is no objectivemeansbased on jobfunctions to determine whether employees from Westernare performing work that was previously performed by em-ployees of Mobil, Hanskill, or Noble. There isno mainte-nance job function at Mobil that was previously performedonly by Hanskill or Noble employees.When Mobil chooses not to perform itsmaintenancework with its own employees, it requests one of the afore-named subcontractors to perform that job through theiremployees. Such subcontractors are used interchangeablyand may be used on the same job together. Following thebeginning of the strike by the Union, and until March 10,Western did not provide Mobil with a substantially largernumber of maintenance employees than normal. However,afterMarch 10, Western, at Mobil's request, provided alarger numberof maintenanceemployees. In approximatelymid-March, Western provided more workers to Mobil dueto a maintenance breakdown in the hydrogen plant and inthe sulfur unit. After the Union began its strike,the mainte-nance workers provided by Western did not perform anyunusualamount of overtime work.The work performed by the persons on the payroll ofWestern was performed for the benefit of, and at the requestof,Mobil. Western receives no remuneration for work per-formed by persons on its payroll who work at Mobil, fromHanskill and/or Noble. The work performed by Western atMobil is performed at Mobil's request,andnotat the re-quest of Hanskill and/or Noble.C.Westernis anEmployerWithin the Meaningof the ActWestern has a contractor's license from the State of Cali-fornia.Western has a contract with Mobil dated June 26,1972, which, in article 3 thereof, provides that Western is anindependent contractor and neither Western nor its em-ployees are employees of Mobil. The same article furtherprovides that Western assumes full responsibilities as an"employer" for itself and all its employees and "agrees topay all employer taxes required under applicable laws orregulations." Further, under the contract,Western is re-quired to maintain insurance covering its employees at Mo-bil Refinery with respect to any personal injuries they mightsustain.It has heretofore been noted that Western has a collec-tive-bargaining contract with a labor organization otherthan the Union herein. This contract is effective from July1, 1973, until June 30, 1976. Western hires all the employeesit furnishes to Mobil. They are paid by Western. Western, OIL, CHEMICAL & ATOMIC WORKERS UNION529and Western only, can fire its employees who work at Mo-bil.Western provides vacations for its employees.It furtherprovides its employees with holiday benefits.Mobil has most considerable control in connection withthe performance of work at the Mobil Refinery by employ-ees furnishedto it byWestern. Mobil provides Western'semployees with all tools, equipments,and materials. Theemployees provided by Western are skilled and unskilledmaintenance employees.Mobil determines the number ofWestern employees it will use and the classifications ofWestern employees it will use.Mobil determines the jobtasks to be performed.It determines whether or not Westernemployees are required to work overtime.Employees ofWestern, while working at the Mobil Refinery,receive noon-site supervision from Western other than timekeepingEd Sapp,general superintendent,is present in the morningatMobil Refinery to determine which Western employeesclock in and who do not.Mr. Sapp regularly confers withJim Swayne,assistant maintenance manager for Mobil, anddiscusses any personnel problems relating to Western em-ployees.Mr. Sapp is permanently stationed at Western'sheadquarters.Mobil supervisors keep track of time spent byWestern employees on specific job orders.IfMobil shouldbe dissatisfied with the performance of an employee ofWestern,Mobil may request that the employee be taken offthe job. Should such request be made, Western will complywith such request and may place the employee at anotherjobsite with another company with whom it may have acontract.At times, Western, itself,willmake such change,or terminate an employee without prior direction from Mo-bil, if theWestern employee does not perform to the satis-factionofWestern.Inthetypicalsituation,thedetermination as to satisfactory performance by a Westernemployee working at the Mobil Refinery, is determined byMobil.D. Concluding FindingsIt has already adverted to that the Union's purpose forpicketing at the entrance reserved for Western and Hydro-Vel was to induce and encourage Western employees tocease doing the work at Mobil Refinery and induce andencourage Mobil Refinery to cease doing business withWestern. I conclude that if Western was not performing"struck work"as an"ally" of Hanskill and Noble, the pri-mary employers, the Union violated Section 8(b)(4)(i) and(ii)(B) of the Act.E.Western was not Performing Struck Work While theUnion was Picketing the Gate Reserved for it andHydro-VelMobil. Their work was performed exclusively for the benefitofMobil. The work of the Western employees was not inany way, shape, or form performed for the benefit of eitherHanskill or Noble. The work of the Western employees wasperformed solely at the request of Mobil and pursuant tocontract between Western and Mobil. The mere fact thework performed by employees of Western, Hydro-Vel,Hanskill, and Noble was interchangeable does not lead meto the conclusion that the work performed by the employeesofWestern during the course of the strike was "struckwork." Neither Hanskill nor Noble transferred any work toWestern or Western's employees. Western was not in anymanner involved in a plan or conspiracy or agreementwhereby performance of the work by Western employeeswould benefit Hanskill or NobleWestern's employees sim-ply continued to perform their work at Mobil Refinery asprovided by Western's contract with Mobil.F.Westernis anEmployer Within the Meaning of the ActIt is manifestly clear that Western is a "person engagedin commerce." Such satisfies the requirements of Section8(b)(4) of the Act. Moreover, I find that Western is anemployer within the meaning of Section 2(2) of the Act. ItisWestern who hires the employees involved and fires themand pays them and gives them vacations and perhaps otherbenefits.As a licensed contractor, Western controls theworking conditions of its employees pursuant to a contractwith the employees' Union. Certainly, as Webster has usedthe word "employ," Western has used and engaged theservices of maintenance workers and it has provided themwith jobs that pay wages or salaries Those employees ofWestern who work at Mobil, under the direct supervision ofMobil, are nonetheless employed, for wages or salaries, byWestern. I find no need for deciding in this case, whether,in another case, I might find Mobil also to be an employerof the Western employees. Suffice it to say, that here I findMobil merely exercises supervisory control over the func-tionsofWestern employees when they were performingwork at the Mobil Refinery pursuant to Western's contractwithMobil.The Union's argument,in itsbrief, that because Mobilhas not joined Western as a Charging Party "there is novalid employer with standing before the Board to maintainthe charge," I find to be specious. Further, I find its argu-ment that Mobil is in violation of some contract with a labororganization is immaterial to any issue before me. I con-clude that General Counsel has established by a preponder-ance of the probative and substantial evidence that theUnion, by its picketing activities at the gate reserved forWestern and Hydro-Vel employees, violated Section8(b)(4)(i) and (u)(B) of the Act as alleged in the complaint.Neither Hanskill nor Noble in any way arranged forWestern to perform the work it had long before contractedwith Mobil to do. Neither did Hanskill nor Noble arrange,in any way, to pay Western employees for performing theirwork during the course of the strike.I realize thatthe main-tenance work performed by employees of Mobil, Western,Hydro-Vel, Hanskill, and Noble differed not at all and wasinterchangeable. Such does not alter the fact that the workperformed by Western employeeswas assignedto them byIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe Union's activitiesset forthin sectionIII, above, oc-curring inconnection with the operations of the Uniondescribedin sectionI,above, have a close,intimate, andsubstantialrelation to trade, traffic, andcommerce amongthe several States,and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com- 530merce.DECISIONS OF NATIONAL LABOR RELATIONS BOARDV THE REMEDYHaving found that the Union has engaged in certain un-fair labor practices, I shall recommend that it cease anddesist therefrom and that certain affirmative action, de-signed to effectuate the policies of the Act, be taken by it.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.At all material times, Western and Mobil have beenemployers engaged in commerce within the meaning of theAct.2.At all material times,Western,Mobil, Hydro-Vel,Hanskill, and Noble have been persons engaged in com-merce or in an industry affecting commerce within themeaning of Section 8(b)(4)(i) and (ii)(B) of the Act.3.At all material times, the Union has been a labor orga-nization within the meaning of the Act.4.At no time material has the Union been certified as thecollective-bargaining representative of any of Western's em-ployees.5.At no material time has Respondent had a labor dis-pute with Western at the Mobil Refinery or elsewhere.6.From January 21 until March 11, Union picketed theWestern/Hydro-Vel separate entrance with picket signsreading: "WESTERN INDUSTRIAL MAINTENANCE UNFAIR"and"OCAW AFL-CIO LOCAL 1-128 ON STRIKE AGAINST HANSKILL "Further,from January 21 until February 12, Respondent picketedthe Western/Hydro-Vel separate entrance with a picket signreading: "OCAW AFL-CIO LOCAL 1-128 ON STRIKE AGAINST NOBLE"7.By picketing, as above, Respondent has engaged in,and has induced and encouraged individuals, or an individ-ual, employed by Western and other persons engaged incommerce or in an industry affecting commerce, to engagein a strike or refusal in the course of their or his employmentto use, manufacture, process, transport, or otherwise handleor work on goods, articles, materials, or commodities or toperform services; and has threatened, coerced, and re-strainedWestern and other persons engaged in commerceor in an industry affecting commerce.An object of the picketing at the Western/Hydro-Velgate,was to force or require Western and other personsengaged in commerce or in an industry affecting commerceto cease doing business with Mobil at the Mobil Refinery.By each of the acts of the Union set forth above, in thecircumstances described above, and for the object set forthabove, Union has been engaged in unfair labor practiceswithin the meaning of Section 8(b)(4)(i) and (ii)(B) of theAct.8.Union's unfair labor practices, set forth above, affectcommerce within the meaning of the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record herein, I recommend that theBoard issue the following:ORDER3Oil,Chemical & Atomic Workers International Union,AFL-CIO, Terrence, California, its officers,agents,succes-sors,and assigns, shall:1.Cease and desist from:(a)Picketing the reserved gate maintained for use byemployees of Western at the Mobil Refinery where the ob-ject is to force or require Western or any other person tocease doing business with Mobil or the object is that de-scribed in (b)(1), immediately following.(b) In any like or relatedmanner (1) engage in, or in-duce or encourage any individual employed by Western,and its suppliers or any individual employed by any otherperson engaged in commerce or in an industry affectingcommerce, to engage in a strike or refusal in the course oftheir or his employment, to use, manufacture, process,transport, or otherwise handle or work on any goods, arti-cles,materials,or commodities or to perform any services;or (2) threatening, coercing, or restraining Western and itssuppliers or any other person where an object is to force orrequireWestern or any other person to cease doing busi-nesswith Mobil.2.Take the following affirmative action, necessary toeffectuatethe policies of the Act:(a)The Union will post atits businessoffices and meet-ing halls, in conspicuous places, and at other places wherenotices to members are customarily posted, copies of theattached notice marked "Appendix."4 Copies of said notice,to be furnished by the Regional Director for Region 31,shall, after being duly signed by an authorizedrepresenta-tive of Union, be posted by the Union immediately uponreceipt thereof, and be maintained by it for a period of 60consecutive days thereafter. Reasonable steps shall be takenby the Union to insure that such notices are not altered,defaced, or covered by any other material.(b)Promptly mail to said Regional Director signed cop-ies of the notice for posting, Western or Mobil beingwilling,at their jobsites.(c)Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order, what stepsthe Union has taken to comply herewith.3 In the event no exceptions are filedas pros ided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommendedOrderherein shall,as provided in Sec. 102 48of the Rules and Regulations,be adoptedby the Boardand become itsfindings, conclusions,and order,and allobjectionsthereto shall be deemedwaivedfor all purposes4 In the event that the Board'sOrderis enforced by a Judgment of a UnitedStates Courtof Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall be changed to read"PostedPursuant to a Judgment of theUnited States Courtof Appeals Enforcing anOrder of theNational LaborRelations Board "APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates Government OIL, CHEMICAL&ATOMIC WORKERS UNIONWE WILL NOTengage in or induce or encourage anyindividualemployed byany person engaged in com-merce or in an industry affecting commerce,and par-ticularlyWestern Industrial Maintenance,Inc., or itssuppliers,to engage in a strike or a refusal in the courseof his employment to use,manufacture,process, trans-port, or otherwise handle or work on any goods, arti-cles,materials,or commodities,or to perform anyservices; or threaten,coerce,or restrain any personengaged- in commerce or an industry affecting com-merce,and particularlyWestern IndustrialMainte-nance,Inc.,where in either case,an object thereof isforcing or requiring Western Industrial Maintenance,Inc., orany otherperson,includingWestern's sup-pliers, to cease doing business with Mobil Refinery.DatedBy531OiL,CHEMICAL& ATOMICWORKERSINTERNATIONALUNION, AFL-CIO(Union)(Representative(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice,Federal Building,Room 12100,11000 Wilshire Blvd., Los Angeles, California 90024, Tele-phone 415-556-0335.